Citation Nr: 0639539	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  98-12 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to July 
1970.  

This appeal arises from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board of Veterans' Appeals (Board) issued a decision in 
September 2004 which denied service connection for MS.  The 
veteran appealed that decision to United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
October 2005 the parties filed a Joint Motion for Partial 
Remand (Joint Motion).  The Court issued an order in October 
2005 remanding the issue of service connection for MS to the 
Board for actions in compliance with the instructions in the 
Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion the parties explained that remand was 
necessary as the Board had relied, in part, on an inadequate 
VA examination report in denying the claim for service 
connection for MS.  The report was considered inadequate and 
the opinion obtained insufficient as it did not address 
whether the veteran's MS had its onset during the 7 year 
period immediately following service when service connection 
may be presumed under 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  The claim 
must be remanded for another examination and opinion.  

A September 1997 letter from the Social Security 
Administration (SSA) reveals the veteran was found to be 
disabled as of April 1997.  The claims folder does not 
contain a request for the veteran's medical records from the 
SSA.  This should be done.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  VA should arrange for the veteran to 
be examined by a neurologist to determine 
if his currently diagnosed MS had its 
onset during service, or the initial 
seven year period following the veteran's 
1970 separation from the service.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  The examiner is asked to 
answer the following questions:  

Is it at least as likely as not (50 
percent probability) the veteran's 
currently diagnosed MS had its onset in 
service?

If not, is it at least as likely as not 
(50 percent probability) the veteran's 
currently diagnosed MS had its onset 
during the initial seven years following 
the veteran's July 1970 separation from 
the service?

The examiner is asked to provide a 
rationale for any opinion expressed, with 
references to medical text, clinical 
records, or reports of symptoms, as may 
be appropriate.  If the evidence is 
insufficient to provide a basis for 
forming an opinion, the examiner should 
so state in his report.  

3.  VA should provide all notice and 
assistance as required by the 
regulations.  VA should then readjudicate 
the claim.  If the decision reminds 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be issued to the veteran and his 
representative.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



